HORNBECK, J.
We believe that this motion is well taken. The decision on the demurrer was not a final order nor judgment as defined by 11583 GC, as it does not conclude the rights of the parties as to the whole case or as to any branch thereof.
C. S. & C. R. R. Co. vs. Sloan, 31 Oh St 1,
Teaff vs. Hewett, 1 Oh St 511,
Longworth vs. McLally, 13 O. D. (Reprint) 2 Handy 131,
Hobbs vs. Beckwith, 6 Oh St 252.
The defendant might be acquitted of the immediate charge set up in the indictment, in which event he would be guilty of no offense, or he might be convicted of that charge and the proof be insufficient to show determination by conviction of two other offenses under the Crabbe Act.
In view of our decision on the motion it will not be required that we discuss the action of the trial court on the plea in abatement.
Kunkle, P J, and Allread, J, concur.